Title: From Thomas Jefferson to John Paul Jones, 3 August 1785
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris Aug. 3. 1785.

I received yesterday your favour of the 29’th, and have written on the subject of it to the Mareshall de Castries this morning. You shall have an answer as soon as I receive one. Will you be so good as to make an enquiry into all the circumstances relative to Peyrouse’s expedition which seem to ascertain his destination. Particularly what number of men and of what conditions and vocations had he on board? What animals, their species and number? What trees, plants or seeds? What utensils? What merchandize or other necessaries? This enquiry should be made with as little appearance of interest in it as possible. Should you not be able to get satisfactory information without going to Brest, and it be convenient for you to go there, I will have the expences, this shall occasion you, paid. Commit all the circumstances to writing, and bring them when you come yourself, or send them by a safe hand. I am with much respect Sir Your most obedt. humble servt.,

Th: Jefferson

